EDITH H. JONES, Circuit Judge,
joined by E. GRADY JOLLY, JERRY E. SMITH, EMILIO M. GARZA, DeMOSS and EDITH BROWN CLEMENT, Circuit Judges,
concurring in part and dissenting in part:
The en banc decision in Pace v. Bogalusa City School Board, 403 F.3d 272 (5th Cir.2005), held that a state voluntarily and knowingly waived its Eleventh Amendment immunity, as a matter of federal law, from suits for damages in federal court by accepting federal Rehabilitation Act funds made subject to 42 U.S.C. § 2000d-7. We adhere to the arguments in the dissent from that decision. We concur, however, in the court’s disposition of the states’ fallback arguments in these cases.1

. Of course, the court’s conclusion here that state law properly authorized the state officials to execute contracts in no way undercuts the arguments in dissent from Pace that the federal law during the relevant time period (1996 through 1998) did not communicate to the states that they possessed Eleventh Amendment sovereign immunity to waive. See Pace, 403 F.3d at 301 (Jones, J., dissenting).